317 F.2d 363
Harry G. SEABOLDTv.PENNSYLVANIA RAILROAD COMPANY v. THOMPSON MAHOGANY COMPANY,Third-Party Defendant, Appellant.
No. 14269.
United States Court of Appeals Third Circuit.
Argued May 23, 1963.Decided May 31, 1963.

Lynn L. Detweiler, Philadelphia, Pa.  (Swartz, Campbell & Henry, Philadelphia, Pa., on the brief), for appellant.
F. Hastings Griffin, Jr., Phildelphia, Pa.  (William J. Sharkey, Dechert, Price & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The District Court's Order and Judgment dated October 26, 1962 will be affirmed.